PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-03-22_ORD_01_DH_00_FR.txt. 96 ARRÊT N° 7, — HAUTE-SILÉSIE POLONAISE

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix à La Haye, le cinq février mil neuf cent vingt-six,
en trois exemplaires, dont un restera déposé aux archives de la Cour
et dont les autres seront transmis aux agents des Gouvernements
requérant et défendeur, respectivement.

Le Président de la Cour:
(Signé) Max Huser.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.

Annexe II.

ORDONNANCE RENDUE PAR LA COUR EN DATE DU
22 MARS 1926.

DIXIÈME SESSION (EXTRAORDINAIRE).
Présents :

MM. Huser, Président,
LODER, ancien Président,
Weiss, Vice-Président,

Lord FiINLAY,

MM. NYHOLM,

Artamrra, | /¥6e5;
ANZILOTTI,

YOVANOVITCH,
BEICHMANN, Juges suppléants,
NEGULESCO,

Comte ROSTWOROWSKI, | Juges nationaux
M. RABEL, 4 145 :

4

Affaires relatives à certains intérêts allemands en Haute-Silésie
polonaise.

La Cour,

composée ainsi qu'il est dit ci-dessus,
après délibéré en Chambre du Conseil,
rend l'ordonnance suivante :

La Cour

1) invite les Parties à fournir, en audience publique, par les
moyens de preuve qu’elles jugent utiles, des compléments d’infor-
97 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

mation sur les points retenus par la Cour à cette fin, sous réserve du
droit pour la Cour, si les données ainsi fournies étaient jugées, par
elle, insuffisantes, d’y suppléer par les moyens que lui réserve le
Statut ; | | oS

2) charge le Président de fixer la date de audience dont il s’agit,
aprés s’étre informé des desiderata des Parties.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, 4 La Haye, le vingt-deux mars mil neuf cent
vingt-six, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis aux agents des Gouver-
nements des Puissances requérante et défenderesse respectivement..

Le Président de la Cour:

(Signé) MAx HUBER.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÜLD,
